Citation Nr: 0119012	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services provided on November 17, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee, which denied pre-authorization for 
right stent placement and Extracorporeal Shock Wave 
Lithotripsy (ESWL) that were subsequently provided by a non-
Department of Veterans Affairs (VA) medical facility.  

In a September 2000 VA letter, the veteran was informed that 
his records were being certified to the Board for disposition 
of his appeal.  In the letter, he was advised that he may 
submit additional evidence concerning his appeal but that the 
additional evidence needed to be submitted within 90 days of 
the date of the VA's September letter.  See 38 C.F.R. 
§ 20.1304(a) (2000).  In April 2001, while the case was at 
the Board on appeal, and well after the 90 days had expired, 
the veteran submitted additional evidence, along with a 
waiver of RO jurisdiction of that evidence.  See 38 C.F.R. 
§ 20.1304(c) (2000).  Since the additional evidence was not 
received within the regulatory period for submission of 
additional evidence to the Board, and since no good cause 
justification for the delay was shown, the Board need not 
accept that evidence in connection with the veteran's current 
claim.  Id.  In any event, the additional evidence appears to 
be either a duplicate of evidence already in the file or 
cumulative of information on file which would not change the 
outcome of the Board's decision.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  On November 17, 1999, in Smyth County Community Hospital, 
the veteran underwent cystoscopy, placement of a right 
urethral stent and Extracorporeal Shock Wave Lithotripsy 
(ESWL).  

3. At the time of the medical treatment at issue, the veteran 
had a combined 100 percent disability evaluation due to post-
traumatic stress disorder (PTSD), rated 100 percent 
disabling; residuals of a gunshot wound to the right thigh, 
rated 30 percent disabling; tinnitus, rated 10 percent 
disabling; and noncompensable ratings for bilateral hearing 
loss, bilateral otitis media, and acne on the face and neck.  
Basic eligibility for benefits under chapter 35 of title 38, 
United States Code had been established.

4.  The treatment received by the veteran through private 
sources on November 17, 1999, was unauthorized, was not 
rendered in a medical emergency, and was feasibly available 
at a VA medical facility.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of medical expenses 
incurred in connection with treatment the veteran received in 
connection with a cystoscopy, placement of a right urethral 
stent and ESWL, performed at Smyth County Community Hospital 
in November 1999, have not been met.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. §§ 17.120, 17.130 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On November 12, 1999, the VAMC, Salem, VA, personnel notified 
the VAMC Mountain Home, Tennessee, fee-basis personnel that 
the urologist in Salem was not available and that the veteran 
needed to have kidney stones removed.  The veteran also 
called the same day requesting pre-authorization for 
treatment to be performed at a non-VA medical facility.  VA 
personnel at the VAMC in Mountain Home requested a treatment 
plan from the veteran's private physician, N. Spiegel, M.D., 
which was received by VA medical personnel the same day.  

The veteran's medical report, dated November 12, 1999, and 
received from Dr. Spiegel the same day, essentially noted 
that, on November 11, 1999, the veteran had undergone X-rays, 
which revealed multiple bilateral renal calcifications.  
Rectal large stones were seen on the right side, without any 
significant obstruction, and a smaller stone was seen in the 
left kidney.  The following day, he was seen by the physician 
and a history of gross hematuria and of urinary stone 
problems was noted.  During the medical evaluation, the 
veteran related that he had not been experiencing any 
significant back pain, nausea, vomiting or fevers.  He denied 
having any blood clots.  The veteran's medical history 
included cardiomegaly, diabetes mellitus, depression and 
hypothyroidism.  On physical examination, the physician noted 
the veteran did not appear in any acute distress, but he 
strongly recommended that the veteran undergo some type of 
stone treatment, which he believed the veteran would do very 
well with ESWL.  The physician did not recommend observation 
because of the veteran's age and low renal function reserve 
due to multiple medical problems.  The physician further 
noted that the veteran may be a high-risk for renal function 
deterioration and possible life-threatening pyelonephritis if 
he decided on observation.  As such, the physician 
recommended the veteran undergo medical procedures.  The plan 
put forth was for the veteran to be tentatively scheduled for 
November 17, 1999, to have right stent placement and ESWL.  

A VA physician at Mountain Home VAMC reviewed the above-
mentioned medical records.  The physician determined that the 
needed services were available at the VAMC, Mountain Home, 
and that the treatment was not emergent.  

On November 15, 1999, the Mountain Home VA fee-basis clerk 
telephoned the veteran and explained that the requested 
medical services were available at the VAMC and that his 
request for pre-authorization had been denied.  By VA letter, 
copy furnished the veteran, dated in early December 1999, Dr. 
Spiegel was notified that pre-authorization had been denied.  
Further, the letter advised that, if the veteran went through 
with the procedure at a non-VA facility, it must be done on a 
private pay basis, as the VA could not authorize payment or 
cost share with other health care insurance or Medicare.  

In mid-December 1999, the VA received the veteran's medical 
report from Smyth County Community Hospital noting that, on 
November 17, 1999, he had undergone a cystoscopy and 
placement of a right urethral stent, followed by an ESWL, to 
crush a right kidney stone.  He tolerated the procedures well 
and was brought to the recovery room in stable condition.  

In a letter dated January 6, 2000, Dr. Spiegel essentially 
related that the veteran was first evaluated in the 
physician's office with abdominal and back pain, large amount 
of bleed in his urine and kidney stones, bilaterally.  The 
physician stated that, since the veteran had a history of 
diabetes, he was a very high-risk for rapid deterioration of 
kidney function and development of life threatening kidney 
infection.  Therefore, he concluded, the veteran required 
expeditious urologic intervention.  

Analysis

Initially, the Board finds that the VA's duty to assist the 
veteran in developing all evidence pertinent to the claim has 
been met.  In this regard, the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  Moreover, the VA notes that the veteran knew of 
the requirements for reimbursement or payment of non-VA 
administered medical procedures, as evidenced by both him and 
his private treating physician requesting such pre-
authorization, obtaining evidence necessary to substantiate 
his claim, to include obtaining his medical records and a 
letter from his treating physician.  There is no indication 
that any more records are available that need to be obtained 
to assist the veteran in his claim.  Thus, the Board finds 
that the claim is ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096.  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by the VA, may be paid under the 
following circumstances:  

(a)  For veterans with service-connected disabilities, care 
or service was rendered:  

(1) for an adjudicated service-connected 
disability; 

(2) for nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; 

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability; 

(4) for any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services; and

(b)  care and services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; and 

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would nave been refused.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

The evidence shows that both the veteran and his private 
treating physician requested pre-authorization from the VA 
for the procedures at issue on November 12, 1999.  The same 
day, VA personnel requested medical information from his 
private physician, which was sent the same day, and reviewed 
by VA medical personnel.  At the time, the procedures were 
tentatively scheduled to be performed on November 17, 1999.  
Following medical review, the veteran was informed by 
telephone on November 15, 1999, that, since the recommended 
procedures were available at a VAMC, pre-authorization was 
denied.  Two days later, despite having been personally 
advised that the procedure was not pre-authorized for VA 
payment or reimbursement and that he could receive the same 
recommended procedure at an available VAMC, the veteran 
underwent the procedures at a non-VA medical facility.  Under 
the circumstances, it is clear that the veteran did not have 
prior authorization to undergo that procedure at Smyth County 
Community Hospital and that he preferred private medical 
treatment to available VA medical treatment.  

By law and regulation, no VA reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured trough private sources in preference 
to available Government facilities.  See 38 C.F.R. § 17.130.

The record shows that there was a five-day period from the 
time the veteran and his private treating physician requested 
pre-authorization from the VA to pay for the procedure and 
when it was actually performed.  Clearly, the procedure was 
not performed in an emergency situation of such nature that 
delay would have been hazardous to the veteran's life or 
health.  Although the veteran's private physician noted in 
his January 2000 letter to the VA that the veteran, with a 
history of diabetes, was a very high-risk for rapid 
deterioration of kidney function and development of life-
threatening kidney infection, the physician, at the time of 
examining the veteran on November 12, 1999, had tentatively 
scheduled him to undergo the medical procedure five days in 
the future.  On review of the veteran's treatment records for 
the periods just prior to and at the time of the procedure at 
issue, there are no signs or symptoms noted indicating a 
kidney infection.  

In order to establish entitlement to reimbursement or payment 
of medical expenses incurred without prior authorization from 
appropriate VA personnel, it is necessary that all (emphasis 
added) the requirements set forth in the cited law and 
regulations be satisfied.  If any one is lacking, the benefit 
sought may not be granted.  See 38 C.F.R. § 17.130.

Under the circumstances, it is clear that the veteran did not 
have prior authorization, the medical care involved did not 
constitute an emergency situation and the veteran preferred 
to have the care performed at a non-VA medical facility, 
although a VA treatment facility was available to him at the 
time.  Consequently, the necessary legal criteria for the VA 
to pay or reimburse him for his private medical treatment for 
the procedures at issue have not been met.  


ORDER

Reimbursement or payment of the cost of unauthorized medical 
services is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

